DISSENTING OPINION
Eicwall, Judge:
I agree with the majority opinion insofar as it holds that the hops here involved did not constitute prohibited merchandise under the statute (section 558 of the Tariff Act of 1930, as amended) for which allowance should have been made. However, I am unable to agree that the evidence is insufficient to establish that the 35 bales of hops arrived in the United States in a worthless condition so as to constitute them a nonimportation. It is noted that the importing vessel carried no cargo other than the 200 bales of hops. It is true that some length of time elapsed between the date of arrival of the hops in this country and the date upon which they arrived at St. Louis, where they were shown to be worthless, but in view of the chain of evidence produced on behalf of the importer as to the oil leak which occurred on the importing vessel during the voyage while the vessel was hundreds of miles at sea, the fact that these 35 bales were stained upon their discharge from the vessel, and that one witness testified to seeing an oil-like stain on the floor of the ship at number 4 hatch, the day following the discharge of the cargo, it is my opinion that the evidence is more than sufficient to show that the hops in these 35 bales were so impregnated with oil or the odor of oil upon their arrival in this country as to be entirely worthless. The evidence shows that the only cargo carried by the importing vessel consisted of hops; that these 35 bales were stained upon being unladen; that a casualty occurred wherein certain drums of petroleum-type engine oil became adrift and were punctured while the vessel was a considerable number of miles at sea; and that the incident was of sufficient moment to become the subject of a ship’s log entry to the effect that the contents of the punctured drums probably damaged the cargo. I think the inference from these proven facts is crystal clear that due to the nature of the engine oil used by the importing vessel, *278which, very plainly had stained these 35 bales, said oil and the fumes therefrom had permeated the contents of the 35 bales and rendered them worthless prior to their arrival in this country so as to constitute them a nonimportation. This is amply borne out by the testimony to the effect that the inner linen covering of the bales acted as a wick to draw the oil completely around the surface of the hops. Unquestionably, this result followed almost immediately after contact with the oil. Since the testimony indicates that hops are used commercially only for flavoring of beer or ale, which is a food use, the permeation of these hops by said oil or oil fumes, to my mind, rendered them wholly worthless.
To reject a chain of evidence so cogent as that produced on behalf of the importer in this case would be tantamount to requiring a plaintiff to prove his case by stronger evidence even than required in most jurisdictions in a criminal case — beyond a reasonable doubt and to a moral certainty. This would not be reasonable or practicable and I do not believe that the law requires any such yardstick. When related testimony is forged link by link, as in this case, until it points unerringly to the conclusion that goods must have been so contaminated on arrival in this country as to be entirely worthless, it seems to me that the demands of the law have been more than sufficiently met. To go beyond such a requirement would, to my mind, result in a practical denial of justice, in many cases.
I therefore think that the claim of the plaintiff that at the time of unlading the bales were so far destroyed as to constitute a non-importation, should be sustained.